DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 14, 15, 17, 25, 28, 29, 34, 45 and 60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al (WO 2016/138491, of record, 9/1/2016).  Reference is made below to the US patent issuing from the WO document, US 10,273,280.  This rejection is maintained for reasons made of record in the Office Actions dated 1/6/2022, 8/5/2022, and for reasons set forth below.
The claims have been amended to remove reference to CD5- and CD7-specific components.  The claims still recite CD3-specific components, such components already having been addressed in the previous Office Actions.
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. Applicants essentially assert that with regards to CD3, the sections of Chen et al cited by the examiner do not teach the instantly claimed time period between steps (i) and (ii).
Such is not convincing.  The teachings of Chen et al are not limited to those mentioned by applicants.  Taking the reference as a whole, it is clear that Chen et al teach their invention to be directed to disruption/elimination of CD2, CD3, CD4 CD5 and/or CD7 expression followed by expression of the relevant, specific CAR.  See the abstract, Fig. 39, columns 22-23, 51-52 in particular.  Examples using CD5 abrogation and a CD5-specific CAR just happen to be one of the working examples of Chen et al.  This does not mean the disclosure regarding CD5 pertains to CD5 only, to the exclusion of all other CAR specificities (e.g. CD3).  Rather, as a whole, Chen et al is directed to methods of abrogation of expression of several molecules in T cells, followed by expression of a CAR specific for said molecules. A working example demonstrating one particularly combination of expression abrogation, CAR-expression and certain time points for both is considered a teaching of using such time points for all of the CD molecules taught by Chen et al.  This is because the entirety of Chen et al consider all of the CD molecules (CD2, CD3, CD4, CD5 and CD7, at the least) to be equal in terms of the methods of preparing T cells: only certain reagents specific to each CD molecule (a specific CAR, specific CRISPR nucleases) need changing to arrive at said methods.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-7, 14, 15, 17, 25, 28, 29, 34, 45, 46 and 60  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO 2016/138491, of record, 9/1/2016) in view of Whilding et al (Mol. Oncol., 2015, of record).  This rejection is maintained for reasons made of record in the Office Action dated 8/5/2022 and for reasons set forth below.
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. Applicants essentially assert that Chen et al teach near complete reduction of CD5 expression, thus, there would be no motivation to include the suicide gene of Whilding et al.
Such is not convincing.  The combination of Chen and Whilding et al is not dependent upon the reduction of expression of CD5 (no longer claimed), CD3, or any other antigen.  Rather, as previously stated, Whilding et al teach the advantages of a suicide gene in literally all CAR T cells intended for in vivo use, i.e. alleviation of potential side effects. Said alleviation is independent of any reduction of expression of a CD antigen. In response to applicant's argument that the basis for combining Chen and Whilding et al is the abrogation CD5 expression, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
No claim is allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633